357 So. 2d 414 (1978)
Jack BESONER et al., Plaintiffs,
v.
Grady CRAWFORD, Chief Judge, Etc., Defendant.
No. 51865.
Supreme Court of Florida.
March 31, 1978.
Bruce W. Greer of Arky, Freed, Stearns, Watson & Greer, Miami, for plaintiffs.
Stuart Simon, Dade County Atty. and Murray A. Greenberg, Asst. County Atty., Miami, for defendant.
*415 Duane Anderson of Sams, Anderson & Ward, Miami, for Bert Friedman, B.A. Roland, Marty LeShaw and Joseph Troiano, intervenors.
PER CURIAM.
This case was filed with the court as an application for constitutional or other necessary writ pursuant to Florida Appellate Rule 4.5(g) which provides:
"g. Constitutional writs.
(1) In Aid of Prescribed Jurisdiction. Application for constitutional or other writs necessary to the complete exercise of the jurisdiction of the Court will be entertained only after reasonable notice to the adverse party. No such petition will be entertained unless the case is one in which the Court may properly acquire jurisdiction and then only when it is made clearly to appear that the writ is in fact necessary in aid of an ultimate power of review and that a supersedeas order entered by the lower court will not completely preserve the Court's jurisdiction, or that the lower court has erroneously refused to enter such an order."
This application is not sought to protect existing jurisdiction of the court. The application seeks to use the constitutional all writs power of the court as an independent basis for jurisdiction.
The Chief Justice of the Supreme Court has administrative powers over all courts within the state pursuant to Fla.R.Civ.P. 1.020(b)(2) which provides in part:
The chief judge shall exercise administrative supervision over all courts within the judicial circuit in the exercise of judicial powers and over the judges and officers of the courts, and shall be responsible to the chief justice of the supreme court. (emphasis added)
Accordingly, this application for constitutional writ is dismissed. The Chief Justice, in the exercise of supervisory power, will communicate with these parties and will take appropriate action with advice of the court.
It is so ordered.
OVERTON, C.J., and BOYD, HATCHETT and KARL, JJ., concur.
ADKINS, J., dissents.